DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/20 and 08/17/21 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "most preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase " preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase " preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beele US20100164176.
Claim 1. Beele discloses a conduit (1) through which at least one pipe (2) or cable extends, wherein the conduit has an inner wall and is provided with a system for sealing in a space in the conduit that is unoccupied by the at least one pipe or cable, wherein the system comprises: rubber elements (4) for providing in the conduit a support-structure which is clamped-in in the space in the conduit that is unoccupied by the at least one pipe or cable; and a sealant layer (5) against the support-structure for sealing off at least one end of the conduit between the inner wall and the at least one pipe or cable, wherein each rubber element is made of a rubber that is fire-resistant vulcanized and thermally substantially non-expandable (P.0034:1-4), wherein the sealant layer is made of a polymer that is fire-resistant and thermally substantially non-expandable, wherein the polymer is vulcanizable at room temperature under exposure to humidity or has vulcanized (P.0034:6-9), wherein each rubber element is a longitudinal element (see Fig.1), wherein at least one of the rubber elements comprises a mantle-wall that is closed in itself (P.0020).
	Beele discloses the claimed invention except for the sealant layer having a thickness in a range of 14 to 16 mm and each longitudinal element having a length in a range of 12 to 14 cm, however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide said claimed thickness and length with the motivation of protecting various conduit length within a wall. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claim 2. Beele discloses the fire-resistant vulcanized and thermally substantially non-expandable rubber is free from components which would on heating cause the rubber to expand to an extent larger than the extent to which the rubber itself expands on such heating, and wherein the thermally substantially non-expandable polymer is free from components which would on heating cause the polymer to expand to an extent larger than the extent to which the polymer itself expands on such heating (P.0034:17-22).

Claim 3. Beele discloses the rubber comprises a silicone-based rubber (P.0034:3).
Claim 4. Beele discloses the polymer comprises a silicone-based polymer (P.0034:9-10).

Claim 5. Beele discloses each rubber element is a tubular element, or wherein a number of the rubber elements can together form one tubular element (P.0037:3-4).

Claim 6. Beele discloses the rubber has a hardness in a range of 70 to 78 Shore A (P.0019:1-2).

Claim 7. Beele discloses at least one of the rubber elements is cylindrical in shape (P.0037:15-16).

Claim 8. Beele discloses the at least one of the rubber elements that is cylindrical in shape has an outer diameter in a range of 16 mm to 40 mm (P.0039:2-3).

Claim 9. Beele discloses the at least one of the rubber elements that is cylindrical in shape is a tubular element having an inner diameter in a range of 10 mm to 32 mm (P.0039:4-5).

Claim 10. Beele discloses the sealant layer has after vulcanization a hardness in a range of 35-50 Shore A (P.0042:5-6).

Claim 11. Beele discloses each rubber element and/or the sealant layer is non-ignitable at a temperature of 400º (P.0045:4-6).

Claim 12. Beele discloses each rubber element and/or the sealant layer has an oxygen index of 45% or higher (P.0046:8-10).

Claim 13. Beele discloses each rubber element and/or the sealant layer has a color which contrasts with black (P.0046:1-3).

Claim 14. Beele discloses the color is red brown or white (P.0046:9-12).

Claim 15. Beele discloses the claimed invention except for the conduit having in the axial direction a length in a range of 15-17 cm, however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide said conduit having in the axial direction a length in a range of 15-17 cm with the motivation of providing enough length for the sealing and fire protection to be effective. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 16. Beele discloses the conduit is of a metal or a metal alloy (P.0032:7-10).

Claim 17. Beele discloses the conduit comprises a through hole in a concrete wall or ceiling (P.0032:16-18).

Claim 19. Beele discloses the conduit has an inner wall comprising a glass-filled hard engineering plastic (P.0033:3-5).

Claim 20. Beele discloses the mantle-wall is provided with a slit which extends over the full length of the at least one of the rubber elements (P.0037:8-9).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beele US20100164176 as applied in claim 1, in view of Rathi WO2018207008.
Claim 18. Beele discloses the conduit has an inner wall that comprises hydrous phyllosilicate mineral material. Rathi before the filing date of the instant invention discloses a conduit with the inner wall comprising silica fibre glass cloth (102) with coating by a phyllosilicate hydrous mineral. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provides the inner coating of Rathi to the system of Beele with the motivation of withstanding continuous temperatures of 1000 degree Celsius for long periods of time, and instantaneous temperatures of up to 1600 degree Celsius. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633